Citation Nr: 1219653	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  11-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from January 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In May 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA opinion is favorable to the claim, the Veteran and his representative have not been provided a copy of the VHA opinion and the Board is proceeding to decide the claim. 


FINDING OF FACT

A disability of the lumbar spine was caused by an injury in service.  


CONCLUSION OF LAW

A disability of the lumbar spine was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 


For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 




"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

Whereas here, the Veteran's service records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran's service treatment records are not available.  The Veteran's discharge document shows that his military occupational specialty was Intelligence NCO and that the Veteran served in campaigns in Normandy, Northern France, Ardennes, Rhineland, and Central Europe.  He arrived in Europe in January 1944 and he returned to the United States in January 1946. 

According to the Veteran's testimony, the Veteran was involved in a vehicle accident in service in France in 1944.  The Veteran testified that he was in the back of a truck when it went down an embankment and he was thrown from the truck and landed on the hood of the truck on his hip.  He stated that he was treated at an Army field hospital and returned to his outfit the next day.  He asserts that he has had pain in his low back since the accident and that he has experienced back pain since discharge from service.  He testified that he first sought treatment for back pain shortly after service, including leg traction, braces, corsets and a body cast for eight weeks and that he had back surgery in 1952. 




The private treatment records, date only to 1987, show that the Veteran has consistently reported the in-service accident in 1944.  In 1987, the Veteran began to have right leg pain.  In July 1987, he underwent laminectomy at L5, partial extension of the laminotomy at S1 and exploration of the right L5 and S1 nerve roots.  In 1988, the Veteran stated that he continued to have back problems since the accident in service and that in 1952 he underwent a discectomy at L5-S1.  He stated that within 6 months of the surgery, he was fully recovered without any residual pain or problems.  In April 1989, he underwent L4-L5 laminectomy and fusion with internal fixation.  

In a statement in March 2010, the Veteran's sister stated that the Veteran had back problems prior to his surgery in 1952 and that when he returned from the Army in 1946 the Veteran would talk about going over the side of a mountain in France and landing on the roof of a truck.  She stated that the Veteran was under the care of an orthopedic doctor for several years which consisted of wearing back braces, corsets and a body cast for about 6 weeks.  She stated that the Veteran was hospital several times for traction, but he became dissatisfied with treatment and he sought treatment from a neurosurgeon, who performed surgery in 1952.  

In December 2010 on VA examination, the diagnosis was lumbar spine degenerative disease involving spondylosis, degenerative discs, bony deformities and several surgeries.  The VA examiner found no medical evidence, that is, no evidence of acute or old trauma, to support a causal connection between the Veteran's lumbar spine disability and service. 








In May 2012, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board asked the VHA expert, a neurosurgeon to render an opinion on the following question. 

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that vehicle accident in service as described by the Veteran is related to the post-service disability of the lumbar spine, beginning with surgery in 1952?  

The Board asked the VHA expert to consider that the Veteran was competent to describe the in-service accident and his symptoms in service and after service even though the treatment records are unavailable and that the Veteran's statements were consistent, that is, credible, with the circumstances of his service.

After a review of the significant facts of the case as described above, the VHA expert, a neurosurgeon, expressed the opinion that it was more likely than not (probability greater than 50 percent) that the vehicle accident in service as described by the Veteran was related to the post-service disability of the lumbar spine, beginning with surgery in 1952, given the mechanism of injury, the history of events, and the treatment described.

Analysis 

The absence of the service treatment records is not dispositive as to whether the Veteran suffered a back injury, resulting from a vehicle accident, as the Veteran is competent to describe both an accident and injury, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 






And the Veteran did testify that he was involved in a vehicle accident in service in France in 1944, when he was thrown from the truck and landed on the hood of the truck on his hip.  He stated that he was treated at an Army field hospital and returned to his outfit the next day.  He asserts that he has had pain in his low back since the accident and that he has experienced back pain since service.

And the Board finds the Veteran's testimony about the in-service accident and injury and back pain since the accident credible.  See Washington at 369 (the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  

As for the evidence against the claim, the VA examiner relied on the absence of medical evidence of acute or old trauma to find no support for a causal connection between the current lumbar spine disability and service, which under the circumstances of the case, has no probative value as the Board finds that the Veteran is competent to describe an accident and injury and back pain since the in-service injury that are certainly within the realm of the Veteran's personal knowledge and his testimony is credible, namely, plausible or capable of being believed.  See Caluza at 511.  














As the Veteran's testimony is competent and credible evidence with regard to the in-service accident and injury and back pain since the in-service injury, along with a nexus to service in the opinion of VHA expert, and evidence of current disability, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for a disability of the lumbar spine is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


